Exhibit 10.10

 


 
DeWees Guaranty


This Continuing Guaranty of Payment (“Guaranty”) is made and delivered this 30th
day of November, 2007, by Bernard L. DeWees  (“DeWees”).
 
Recitals:
 
A.           3-D Service, Ltd. (“3-D”) has been engaged in the business of
selling, repairing, remanufacturing and maintaining industrial electrical and
mechanical equipment from its locations at 800 Nave Road SE in Massillon, Ohio,
and at 870 Crescentville Road in Cincinnati, Ohio.
 
B.           DeWees has been the President of 3-D since its inception.  BDeWees,
Inc., an Ohio corporation which is wholly owned by DeWees, has owned fifty
percent (50%) of 3-D since its inception.
 
C.           Pursuant to the 3-D Membership Interest Purchase Agreement (the
“Membership Interest Purchase Agreement”), executed on November 30, 2007,
Magnetech Industrial Services, Inc. (“Magnetech”) has purchased all of the
Membership Interest Units of 3-D, including all Units owned by BDeWees, Inc.
 
D.           Magnetech would not have been willing to enter into the Membership
Interest Purchase Agreement without the agreement of DeWees to execute this
Guaranty, along with the execution of a similar agreement by Thomas J. Embrescia
(“Embrescia”).
 
E.           The consummation by Magnetech of the transactions contemplated by
the Membership Interest Purchase Agreement is in reliance upon the assurance of
DeWees that he will comply fully with all of the terms and conditions of this
Guaranty.
 
NOW, THEREFORE, in consideration of the payments, promises and other benefits
made to or conveyed to DeWees, directly or indirectly, through the Membership
Interest Purchase Agreement, and as an inducement to Magnetech to enter into the
Membership Interest Purchase Agreement, DeWees hereby agrees as follows:
 
DeWees hereby promises and guarantees to Magnetech that upon failure of BDeWees,
Inc., to promptly and fully pay any and all Indebtedness (as defined below),
DeWees, subject to the limitations of the Cap, hereinafter defined, shall pay
all Indebtedness to Magnetech on demand together with all expenses of enforcing
this Guaranty, including attorneys’ fees, expenses and all other costs of
collection under this Guaranty.  This Guaranty constitutes and is an absolute,
unconditional and continuing guarantee of payment and shall apply to each and
every default in payment by BDeWees, Inc., which gives rise to Indebtedness.
Subject to the limits of the Cap, it is understood that repeated and successive
demands may be made and recoveries had hereunder.
 
In this Guaranty, “Indebtedness” means all indebtedness and obligations of
BDeWees, Inc., now or hereafter owing to Magnetech under Section 8.02 of the
Membership Interest
 

--------------------------------------------------------------------------------



Purchase Agreement, whether such indebtedness or obligations be direct or
indirect, absolute or contingent, or primary or secondary.
 
The aggregate amount of DeWees’ guaranty obligations for any and all
Indebtedness shall not exceed One Million Five Hundred Thousand Dollars
($1,500,000.00) (the “Cap”), provided that the Cap shall not apply to any
Indebtedness related to any willful or fraudulent breach by BDeWees, Inc., of
the Membership Interest Purchase Agreement or any document, instrument or
agreement ancillary to the Membership Interest Purchase Agreement.
 
The liability of DeWees hereunder shall be discharged and this Guaranty shall
terminate 120 days after payment in full of the Indebtedness if within such
120-day period no petition is filed by or against BDeWees, Inc., pursuant to the
United States Bankruptcy Code, as amended from time to time, or under any
similar law of any jurisdiction.  If such a petition is filed within said
120-day period, this Guaranty shall continue and shall remain in full force and
effect until such time as the Indebtedness has been paid in full and is no
longer subject to repayment by, or recovery from, Magnetech under any such law.
 
Magnetech may take new, additional or substitute security for the Indebtedness
without releasing or impairing the obligation of DeWees to Magnetech hereunder,
which security may be taken without notice to DeWees.  The liability of DeWees
hereunder shall not be affected or impaired by any irregularity in or amendment
of the Membership Interest Purchase Agreement or any documents or instruments
executed in connection therewith.  DeWees agrees that this instrument shall be
binding on his heirs, personal representatives, successors and assigns to the
extent that such persons receive any portion of the proceeds DeWees receives,
directly or indirectly, from the Membership Interest Purchase Agreement, and
that the rights and benefits of this Guaranty shall inure to the benefit of the
successors and assigns of Magnetech.
 
Magnetech shall have the right to apply all amounts received hereunder, in such
amounts and in such proportions as Magnetech in its sole discretion shall
determine, to the costs and expenses of enforcement and collection under this
Guaranty and to the full or partial satisfaction of the Indebtedness.  Demand
for payment under this Guaranty shall be effective upon Magnetech placing notice
in the United States mail addressed to DeWees at the addresses stated below by
first class, registered, or certified mail.
 
This Guaranty shall be interpreted, construed and governed by the laws of the
State of Ohio, without regard to conflicts of law principles.  The parties
expressly consent to exclusive personal jurisdiction and venue in the federal
and state courts of the State of Ohio. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, and any provision of this Guaranty prohibited or unenforceable
under applicable law shall be ineffective only to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Guaranty.





--------------------------------------------------------------------------------





So Agreed and signed this 30th day of November, 2007.
 
 
Bernard L. DeWees
          /s/ Bernard L. DeWees  
Bernard L. DeWees
5316 Hawick Street, NW
Canton, OH 44708
 
 











COUNTY OF STARK
)
 
)SS:
STATE OF OHIO
)



Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared Bernard L. DeWees, who acknowledged the execution of the
foregoing Instrument on the date of its execution set forth above.


WITNESS my hand and Seal this 30th day of November, 2007.
 



 
My Commission Expires:
  /s/ Daniel G. Miller
, Notary Public
                 
[SEAL]
     
Resident of Stark County, Ohio